                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 18-cr-00203-EMC-1
                                   8                    Plaintiff,
                                                                                             ORDER RE SCOPE OF ALLEGED
                                   9              v.                                         CONSPIRACY CHARGED IN THE
                                                                                             INDICTMENT
                                  10     CHRISTOPHER LISCHEWSKI,
                                                                                             Docket Nos. 429, 431
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          During a hearing on the Court’s proposed jury instructions, the parties disputed the scope
                                  15   of the conspiracy charged in the Indictment. The Court ordered briefing on whether the
                                  16   Government may obtain a conviction by proving an illegal agreement between Bumble Bee and
                                  17   one other tuna company (rather than having to prove such an agreement amongst all three tuna
                                  18   companies). See Docket Nos. 429, 431. In previously ruling on Defendant’s motion for a bill of
                                  19   particulars, the Court found the Government’s “September 12, 2018 letter satisfied the three
                                  20   functions of the bill of particulars, which are ‘to inform the defendant of the nature of the charges
                                  21   with sufficient precision to enable him to prepare for trial, to avoid or minimize the danger of
                                  22   surprise at the time of trial, and to enable him to plead his conviction or acquittal in bar of another
                                  23   prosecution for the same offense when the indictment is too vague, and indefinite for such
                                  24   purposes.’” See Docket No. 82 (“Order Denying BOP”). But in so doing, “this Court reserve[d]
                                  25   its authority to revisit this issue and order the government to commit to a theory of the case if
                                  26   necessary as trial approaches.” Id. at 2. (emphasis added).
                                  27          The Court finds the Government’s theory of convicting based on a bilateral agreement
                                  28   consistent with the Indictment; however, given the risk of confusion arising from multiple alleged
                                   1   conspiracies, the Court will instruct the jury on unanimity and the distinction between single v.

                                   2   multiple conspiracies.

                                   3                                         I.     BACKGROUND

                                   4          The Indictment, as written, reads as follows,

                                   5                  Beginning in or about November 2010 and continuing until in or
                                                      about December 2013, the exact dates being unknown to the Grand
                                   6                  Jury, in the Northern District of California and elsewhere, the
                                                      defendant and coconspirators knowingly entered into and engaged in
                                   7                  a combination and conspiracy to suppress and eliminate competition
                                                      by fixing prices for packaged seafood sold in the United States. The
                                   8                  combination and conspiracy engaged in by the defendant and
                                                      coconspirators was an unreasonable restraint of interstate commerce
                                   9                  in violation of Section 1 of the Sherman Act (15 U.S.C. § 1). The
                                                      defendant knowingly joined and participated in the charged
                                  10                  conspiracy beginning in or about November 2010 and continuing
                                                      until in or about December 2013.
                                  11

                                  12   Docket No. 1, at ¶ 7. Defendant supplied the Court with the following instances where the
Northern District of California
 United States District Court




                                  13   Government represented to him and the Court that it intended to prove one overarching conspiracy

                                  14   involving an agreement among all tuna companies:

                                  15              •   “The Indictment clearly alleges a single, continuing conspiracy that ended within

                                  16                  the statute of limitations period.” Docket No. 71 (“Govt’s Opp’n to Mot. for Bill of

                                  17                  Particulars”) at 19.

                                  18              •   “The indictment in this case is sufficiently specific and has been supplemented by

                                  19                  discovery and voluntary disclosures.” Id. at 12.

                                  20              •   “Between around November 2010 and December 2013, high-level executives from

                                  21                  each of the three packaged-seafood companies engaged in a price-fixing

                                  22                  conspiracy regarding canned tuna . . . . Although executives from the three

                                  23                  companies were not on the phone together at the same time, they were aware that

                                  24                  communications were happening among all three companies.” Docket No. 133

                                  25                  (“Govt’s Notice of Coconspirator Statements”) at 5 (emphasis added).

                                  26              •   “[T]he issue is whether those sub agreements fit together as part of an overarching

                                  27                  conspiracy . . . . ¶ And so the Government has done that here and has provided the

                                  28                  testimony of witnesses regarding the existence of an overarching conspiracy.” Tr.
                                                                                        2
                                   1                  of June 11, 2019 Hr’g, at 24:20–25:1.

                                   2              •   “The Court has found by a preponderance of evidence that beginning in or about

                                   3                  November 2010 and continuing until in or about December 2013, high-level

                                   4                  executives from the three U.S.-based packaged-seafood companies—Bumble

                                   5                  Bee, Tri-Union Seafoods LLC d/b/a Chicken of the Sea (“COSI”), and StarKist

                                   6                  Co. (“StarKist”)—engaged in a conspiracy to fix the prices of shelf-stable canned

                                   7                  tuna.” Docket No. 246 (“Govt’s Trial Br.”) at 1 (emphasis added).

                                   8          The Government’s position is that its September 12, 2018 letter was neither an amendment

                                   9   to the indictment nor a voluntary bill of particulars. Docket No. 431 (“Govt’s Brief”) at 1. It

                                  10   further contended that its pretrial filings and notice of coconspirator statements cannot and did not

                                  11   constitute a constructive amendment or a variance. Id. at 2–3.1

                                  12                                    II.      LEGAL STANDARD
Northern District of California
 United States District Court




                                  13          Constructive amendment and variance are based on the “rule that after an indictment has

                                  14   been returned its charges may not be broadened through amendment except by the grand jury

                                  15   itself.” Stirone v. United States, 361 U.S. 212, 215–16 (1960). A constructive amendment of an

                                  16   indictment “occurs when the charging terms of the indictment are altered, either literally or in

                                  17   effect, by the prosecutor or a court after the grand jury has last passed upon them.” United States

                                  18   v. Hartz, 458 F.3d 1011, 1020 (9th Cir. 2006) (internal quotation marks omitted). A variance

                                  19   “occurs when the charging terms of the indictment are left unaltered, but the evidence offered at

                                  20

                                  21   1
                                         At the hearing giving rise to this issue, the Court asked whether judicial estoppel applies.
                                  22   Defendant did not address this argument in his brief. However, “[j]udicial estoppel, also known as
                                       the doctrine of preclusion of inconsistent positions, is an equitable doctrine invoked by a court at
                                  23   its discretion.” U.S. v. Ibrahim, 522 F.3d 1003, 1009 (9th Cir.2008) (citing New Hampshire v.
                                       Maine, 532 U.S. 742, 750 (2001) (internal citation omitted)). In determining whether to apply
                                  24   judicial estoppel, the court considers the following: (1) a party's later position is clearly
                                       inconsistent with its original one; (2) the party has successfully persuaded the court of its earlier
                                  25   position; and (3) allowing the inconsistent position would allow the party to “derive an unfair
                                       advantage or impose an unfair detriment on the opposing party.” Ibrahim, 522 F.3d at 1009.
                                  26   While the Government has claimed—and continues to claim—an overarching conspiracy that
                                       involved all three tuna brands, there is no accusation from Defendant that the Government ever
                                  27   took the position that it cannot obtain a conviction with just a bilateral agreement. Its position
                                       remains that all three companies conspired. As noted below, what it has said is consistent with its
                                  28   position that should the jury find proof beyond a reasonable doubt that Bumble Bee and only one
                                       of the other two companies conspired, a conviction for conspiracy could still obtain.
                                                                                           3
                                   1   trial proves facts materially different from those alleged in the indictment.” Id. (internal quotation

                                   2   marks omitted). The distinction is important because a constructive amendment always requires

                                   3   reversal, whereas a variance only requires reversal if it prejudices the defendant's substantial

                                   4   rights. Id.

                                   5           While a constructive amendment is a per se Fifth Amendment violation, United States v.

                                   6   McCourty, 562 F.3d 458, 470 (2d Cir. 2009); a variance violates due process only when it works

                                   7   “substantial prejudice” at trial. See United States v. McDermott, 245 F.3d 133, 139 (2d Cir. 2001).

                                   8   Indeed, “A variance between allegation and proof is not fatal unless the defendant has been

                                   9   thereby deprived of an adequate opportunity to prepare a defense or has been exposed to a risk of

                                  10   being prosecuted twice for the same offense.” United States v. Ratliff-White, 493 F.3d 812, 822

                                  11   (7th Cir. 2007) (internal citation and quotation omitted).

                                  12                                         III.      DISCUSSION
Northern District of California
 United States District Court




                                  13           The Government maintained that “so long as there are at least two participants from

                                  14   different companies, the government is not required to prove the participation of any particular

                                  15   individual or corporate coconspirator other than defendant.” Govt’s Brief at 3. Defendant argued

                                  16   that “[p]ermitting the government to change its theory on the eve of trial would deprive Mr.

                                  17   Lischewski of rights that the Court previously recognized he is entitled to exercise; he is ‘entitled

                                  18   to know . . . the theory of the government’s case’ with sufficient notice to ‘prepare for trial, to

                                  19   avoid surprise at trial, and to plead double jeopardy in the event of a new prosecution.” Docket

                                  20   No. 429 (“Defendant’s Brief”), at 6 (citing United States v. Geise, 597 F.2d 1170, 1180–81 (9th

                                  21   Cir. 1979)). Defendant also argued that allowing this “new” theory would make the admission of

                                  22   coconspirator statements prejudicial—e.g., if the Government only proves a bilateral agreement

                                  23   between Bumble Bee and StarKist, then the admission of coconspirator statements from COSI

                                  24   would not have furthered the conspiracy. Id. at 7.

                                  25           The Government recognized that a “‘change in the government’s theory late in the case

                                  26   might constitute prejudicial variance,’ Lincoln v. Sunn, 807 F.2d 805, 813 (9th Cir. 1987), but

                                  27   only where the government changes its theory of liability during the course of trial and the ‘new

                                  28   theory changes the offense charges.’” Govt’s Brief at 6 (citations in original). It argued that
                                                                                          4
                                   1   Defendant could not be prejudiced by a verdict based on only two corporate participants because it

                                   2   is simply a narrower set of facts on the same theory of liability. Id. While conviction based on a

                                   3   conspiracy between less than all the alleged coconspirators in fact broadens, not narrows,

                                   4   Defendant’s criminal exposure, courts have rejected a similar challenge.

                                   5          In United States v. Tones, 759 F. App'x 579 (9th Cir. 2018), cert. denied, No. 18-9806,

                                   6   2019 WL 4922451 (U.S. Oct. 7, 2019), the Ninth Circuit concluded that it was not clear error for

                                   7   the trial court to permit the government to obtain a conviction without proving the participation of

                                   8   each of the named coconspirators. The indictment there charged sixty-two named coconspirators

                                   9   “and others not known to the Grand Jury” for conspiring to sell oxycodone. Id. at 584. The three

                                  10   convicted defendants argued that the trial court “deviated materially from the indictment by not

                                  11   requiring the trial jury to find that each of the sixty-two persons named in the indictment

                                  12   participated in the conspiracy.” Id. The Ninth Circuit held the defendants “cite[d] no precedent
Northern District of California
 United States District Court




                                  13   from this or any other court vacating a conspiracy conviction because the jury was not instructed

                                  14   to find that each individual named in the indictment—including those not on trial who had already

                                  15   pleaded guilty—participated in the conspiracy.” Id. It concluded that this was a “novel theory of

                                  16   error” and concluded that it was not clearly erroneous. Id.2

                                  17          The Second Circuit addressed similar issues in United States v. McDermott, 277 F.3d 240

                                  18   (2d Cir. 2002) and United States v. Dove, 884 F.3d 138 (2d Cir. 2018). In evaluating whether a

                                  19   defendant has been prejudiced by a variance, the Second Circuit considers several factors,

                                  20   including: (1) whether the court gave a Pinkerton charge; (2) whether statements of persons not in

                                  21   the conspiracy were used against the defendant; (3) whether there was prejudicial spillover due to

                                  22   a large number of joined defendants; and (4) whether any inflammatory or shocking evidence

                                  23   came in against the defendant. See United States v. McDermott, 245 F.3d 133, 139 (2d Cir. 2001)

                                  24   (citing United States v. Berger, 224 F.3d 107, 115 (2d Cir. 2000)). McDermott was the president

                                  25
                                       2
                                  26     To hold that failure to prove every alleged coconspirator guilty vitiates the entire criminal case
                                       could indeed create a “novel theory” of law. Tones at 584. For instance, if the government in a
                                  27   conspiracy case identified ten members of a drug conspiracy, and the jury acquitted the lowest
                                       ranking putative member (e.g., a runner) for, e.g., lack of knowledge or intent, surely that would
                                  28   not mandate acquittal of the other nine members of the conspiracy charge if there is sufficient
                                       proof of their participation.
                                                                                         5
                                   1   of an investment bank that specialized in mergers and acquisitions. Id. at 136. McDermott began

                                   2   having an affair with Gannon. Id. During the affair, McDermott made numerous stock

                                   3   recommendations to Gannon. Id. Without McDermott’s knowledge, Gannon was also having an

                                   4   affair with Pomponio and passing these recommendations to him. Id. The government indicted

                                   5   McDermott, Gannon and Pomponio for conspiracy to commit insider trading; McDermott and

                                   6   Pomponio were tried together without Gannon. Id. The government's three-party conspiracy

                                   7   theory was McDermott passed stock recommendations to Gannon, who in turn shared them with

                                   8   Pomponio. Id. The proof at trial demonstrated that Pomponio conspired with Gannon to trade on

                                   9   the inside information she received from McDermott. McDermott, 277 F.3d at 242. Thus,

                                  10   although the government failed to prove a single conspiracy amongst all three co-defendants, the

                                  11   evidence established a more limited conspiracy between Pomponio and Gannon. Id. The Second

                                  12   Circuit affirmed Pomponio’s conviction—thus rejecting his variance argument—because there
Northern District of California
 United States District Court




                                  13   was little danger that Pomponio was convicted on evidence unrelated to his own activity, i.e.,

                                  14   evidence solely admitted regarding McDermott. Id. “Pomponio does not point to any evidence

                                  15   offered solely in support of the single conspiracy that would not apply to him, much less make a

                                  16   showing that any such evidence was prejudicial.” Id.

                                  17          The result was the same in Dove. There, the defendant was convicted of conspiracy to

                                  18   distribute and possess with intent to distribute heroin and cocaine. The indictment read:

                                  19                  On or about and between January 1, 2012 and May 22, 2012, both
                                                      dates being approximate and inclusive, within the Eastern District of
                                  20                  New York and elsewhere, the defendants JASON CARTER,
                                                      STEVEN DOVE, WILLIE GREEN, also known as “Floyd
                                  21                  Goodson” and “G,” ELIJAH INGRAM, also known as “EJ,”
                                                      DENNIS JENKINS, also known as “Meaty,” and BENTLEY
                                  22                  MARTIN, also known as “Killa” and “B,” together with others, did
                                                      knowingly and intentionally conspire to distribute and possess with
                                  23                  intent to distribute one or more controlled substances, which offense
                                                      involved: (a) a substance containing heroin, a Schedule I controlled
                                  24                  substance and (b) a substance containing cocaine, a Schedule II
                                                      controlled substance, contrary to Title 21, United States Code,
                                  25                  Section 841(a)(1).
                                  26   Dove, 884 F.3d at 144 (emphasis added). At the close of its case-in-chief, the government

                                  27   requested the trial court to refrain from reading the names of the coconspirators listed in the

                                  28   indictment because each had already pleaded guilty. Id. The trial court agreed and read the
                                                                                         6
                                   1   following instruction: “[o]n or about and between January 1, 2012 and May 22, 2012 . . . the

                                   2   defendant Steven Dove and Elijah Ingram, also known as ‘EJ,’ together with others, did

                                   3   knowingly and intentionally conspire to distribute and possess with intent to distribute one or

                                   4   more controlled substances.” Id. 144–45.

                                   5          The defendant argued his conviction should be overturned because (1) the indictment was

                                   6   constructively amended, either because the district court redacted the names of four of the five co-

                                   7   conspirators from the jury instructions or because the government's evidence at trial effectively

                                   8   altered the conspiracy charged; and (2) the government's evidence constituted a prejudicial

                                   9   variance from the terms of the indictment. Id. at 145. The Second Circuit held that

                                  10                  the names did not constitute a necessary element by setting the
                                                      minimum size of the conspiracy. Both the jury instructions and the
                                  11                  indictment specified that the named co-conspirators, Dove and
                                                      Ingram, conspired “with others.” After the names of the
                                  12                  conspirators other than Dove and Ingram were removed from the
Northern District of California
 United States District Court




                                                      jury instructions, therefore, the difference in the size of the
                                  13                  conspiracy alleged was one with at least four members as opposed to
                                                      one with at least eight, six of whom were named and at least two
                                  14                  “others.” This alteration did not affect the burden on the
                                                      government, which was not required to demonstrate the precise
                                  15                  details or size of the conspiracy, but only to create a permissible
                                                      inference that Dove was aware of his role in a larger
                                  16                  scheme. [Citations.] We thus fail to see how the elimination of the
                                                      names of four co-conspirators altered an essential element of the
                                  17                  allegations set forth in the indictment.
                                  18   Id. at 147–48. Regarding a variance, the government in Dove conceded a variance occurred. Id. at

                                  19   149. But the Second Circuit held the variance was not prejudicial. Id. at 150. It stated that “[i]n

                                  20   assessing whether a defendant is prejudiced when the evidence would allow a jury to find multiple

                                  21   conspiracies rather than the single conspiracy alleged, ‘[o]ne of the principal considerations . . . is

                                  22   the ‘spill[-]over effect’ of permitting testimony regarding one conspiracy to prejudice the mind of

                                  23   the jury against the defendant who is not a part of that conspiracy but another.’” Id. The

                                  24   defendant in Dove conceded there were no McDermott factors present, so the Second Circuit

                                  25   found no prejudice. Id. The court also rejected the defendant’s lack-of-notice argument because

                                  26   he had notice from the indictment regarding the type of evidence eventually used at trial. Id.

                                  27          The dissent in Dove would have found a constructive amendment since allowing the jury

                                  28   to convict on a two-person conspiracy expanded the possible bases for conviction beyond the
                                                                                          7
                                   1   conspiracy charged in the indictment. Id. at 154. While the proof at trial narrowed the scope of

                                   2   the charged conspiracy, the dissent found the trial court’s actions to “had the effect of broadening

                                   3   the basis on which Dove could be convicted—it permitted Dove to be convicted of virtually any

                                   4   conspiracy involving just him and Ingram rather than a broader conspiracy that involved multiple

                                   5   players in addition to Ingram.” Id. (emphasis in original). Notably, the dissenting opinion has

                                   6   never been endorsed in the Second or any other circuit. Dove remains good law.

                                   7          Here there is no variance. The Indictment does not specifically name Chicken of the Sea

                                   8   and StarKist as coconspirators—it simply refers to “the defendant and coconspirators . . . .” See

                                   9   Indictment, at ¶ 7. Before Defendant moved for particulars, he received a disclosure (September

                                  10   12, 2018 letter) from the Government indicating it would pursue its case based on an overarching

                                  11   conspiracy involving Bumble Bee, Chicken of the Sea, and StarKist—in other words, Defendant

                                  12   has always been on notice that the Government’s theory is based Defendant’s alleged
Northern District of California
 United States District Court




                                  13   conspiratorial agreement(s) with two other canned-tuna companies. The parties submitted

                                  14   preliminary objections to exhibits for which they sought rulings in advance of trial, and the Court

                                  15   ruled on the admission of evidence concerning all three tuna companies. The evidentiary

                                  16   submission by the Government anticipated to be admitted in trial is consistent with the

                                  17   Government’s theory of an overarching conspiracy involving Bumble Bee, Chicken of the Sea,

                                  18   and StarKist. The Government does not concede, like the prosecution did in Dove, that a variance

                                  19   occurred here. The Government is correct. While this Court found proof of an industry-wide

                                  20   conspiracy by preponderance of the evidence in ruling on the admissibility of coconspirator

                                  21   statements, the jury could find only a two-company conspiracy based on the higher standard of

                                  22   proof beyond a reasonable doubt. As a matter of law, a conspiracy can exist if there is an

                                  23   agreement—event if that agreement is between two parties. Rogers v. United States, 340 U.S.

                                  24   367, 375 (1951) (“at least two persons are required to constitute a conspiracy, but the identity of

                                  25   the other members of the conspiracy is not needed, inasmuch as one person can be convicted of

                                  26   conspiring with persons whose names are unknown.”). In any event, even if permitting a

                                  27   conviction based on a jury finding of fewer than all alleged coconspirators participated somehow

                                  28   constitutes a variance in this case, Defendant has failed to demonstrate how he has been prejudiced
                                                                                         8
                                   1   in his ability to put on his defense. Cf. McDermott and Tones.3

                                   2          Because the Indictment is broad and evidence may be varied as to the involvement of

                                   3   particular coconspirators, and a jury could find multiple conspiracies, the Court must instruct on

                                   4   unanimity and inform the jury of the significance of multiple conspiracies, as the Ninth Circuit

                                   5   held in United States v. Lapier, 796 F.3d 1090 (9th Cir. 2015). “[J]urors must [] unanimously

                                   6   agree that the defendant is guilty of participating in a particular conspiracy—i.e., of forming an

                                   7   agreement with at least one other particular individual to pursue a particular criminal goal[.]”

                                   8   Lapier, 796 F.3d at 1096 (citing United States v. Monroe, 552 F.2d 860, 862 (9th Cir.1977) [“The

                                   9   crime of conspiracy is established once there is an agreement to engage in criminal activity and

                                  10   one or more overt acts are taken to implement the agreement.”]).

                                  11          The charge at issue in Lapier read as follows:

                                  12                  [B]eginning in or before September 2011, and continuing through at
Northern District of California
 United States District Court




                                                      least December 2012, at Great Falls, in the State and District of
                                  13                  Montana, and elsewhere, [Lapier], together and with others both
                                                      known and unknown to the Grand Jury, knowingly and unlawfully
                                  14                  conspired and agreed to possess, with the intent to distribute, in
                                                      violation of 21 U.S.C. § 841(a)(1), 50 or more grams of actual
                                  15                  (pure) methamphetamine, a Schedule II controlled substance, in
                                                      violation of 21 U.S.C. § 846.
                                  16

                                  17   Lapier, 796 F.3d at 1093–94. There, the evidence at trial tended to show at least two separate

                                  18   conspiracies—one between Lapier and his first supplier, Kanyid, and a later one between Lapier

                                  19   and his second supplier, Boucher—but not a single overarching conspiracy. Id. at 1096. The

                                  20   Ninth Circuit held that “the indictment was sufficiently broad and the evidence sufficiently

                                  21   complex as to create a risk that different jurors voted to convict on the basis of different facts

                                  22   establishing different offenses. In these circumstances, the district court was required to give a

                                  23   specific unanimity instruction sua sponte.” Id. at 1097. The court then reversed Lapier’s

                                  24

                                  25
                                       3
                                         See Lincoln, 807 F.2d at 813 where the indictment erroneously charged the offense as “murder
                                       for hire,” even though the actual statutory offense was murder. Lincoln, 807 F.2d at 813. The
                                  26   defendant argued the prejudice stemmed from his defense strategy where he was led to believe he
                                       could prevail by generating reasonable doubt in the minds of the jury concerning a contract to
                                  27   murder. Id. The Ninth Circuit refrained from deciding this issue (which came before the court via
                                       a habeas petition), and it instead sent the issue back to the district court on remand to determine
                                  28   “whether the deviation . . . denied the defendant sufficient notice of the offense charged to permit
                                       him adequately to prepare and present his defense.” Id.
                                                                                           9
                                   1   conviction because failing to give a unanimity instruction created a genuine possibility of jury

                                   2   confusion and of a non-unanimous verdict in violation of the Sixth Amendment. Id. at 1101.

                                   3          The same risk is present here. To obtain a conviction, the jury must find unanimously that

                                   4   Defendant participated in a conspiracy involving Bumble Bee and either StarKist or Chicken of

                                   5   the Sea (or both) during the time period charged in the Indictment. Put differently, the jury cannot

                                   6   render a guilty verdict if some jurors find a conspiracy only between Bumble Bee and StarKist,

                                   7   and other jurors find a conspiracy only between Defendant and Chicken of the Sea. They must

                                   8   agree unanimously there was at least one conspiracy as charged; they must agree on the same

                                   9   conspiracy. The Court will so instruct.

                                  10

                                  11          IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: November 6, 2019

                                  14

                                  15                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  16                                                    United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        10
